Order entered September 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00706-CV

                              SAMUEL T. RUSSELL, Appellant

                                                V.

   DALLAS INDEPENDENT SCHOOL DISTRICT DALLAS COUNTY, TX, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-02493

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated July 17, 2019, we

notified Vielica Dobbins, Official Court Reporter for the 193rd Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days.

To date, Ms. Dobbins has failed to comply with the Court’s order.

       Accordingly, we ORDER Vielica Dobbins to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record. We notify appellant that if we receive verification he has not requested the reporter’s

record or paid for or made arrangements to pay for the reporter’s record, we will order the

appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).
We DIRECT the Clerk to send copies of this order to:

Honorable Bridgett N. Whitmore
Presiding Judge
193rd Judicial District Court

Vielica Dobbins
Official Court Reporter
193rd Judicial District Court

All parties




                                          /s/     BILL WHITEHILL
                                                  JUSTICE